DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Request for consideration under the After Final Pilot Program 2.0 filed on 9/10/2021 has been received; however after further search and consideration from the new Examiner of record, it has been determined that new rejections are necessary. 
The previous Examiner indicted in the Final Rejection mailed on 7/9/2021 that claims 1, 12, 13 were allowable while claims 14, 19-21 were rejected.  The indicated allowability of claims 1, 12, 13 is withdrawn in view of the newly discovered reference(s).  Rejections based on the newly cited reference(s) follow.
Claims 1, 12, 13, 14, 19 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a product of nature, without significantly more. The claim(s) recite(s) biologically pure culture of B. longum CLA8013. This judicial exception is not integrated into a practical application because the claims are directed to a product of nature with no practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception  analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. 
Here, the claims are directed towards a biologically pure culture of B. longum CLA8013. The isolation or culture of does not change the product enough to make it different from what exists in nature. It is claimed to be biologically pure. In the case of Myriad, the isolation resulted in a different structural characteristic; however otherwise, the isolated compound was structurally identical as well as having the same functional characteristic, thus the product was not markedly different from its naturally occurring counterpart and is directed to a product of nature.  Since claims encompass naturally occurring bacterial strain, for step 2A “there is no need to perform the markedly different 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 19 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-eligible subject matter. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a renal disease or symptoms thereof,  does not reasonably provide enablement for ”inhibiting” renal disease.  Inhibiting is taken to be synonymous with preventing. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' “(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented (3) the presence or absence of working examples, (4) the nature of the invention,a (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Lactobacillus and Bifidobacterium.  While the person of ordinary skill in the art would have a reasonable expectation of successfully treating/improving renal disease or symptoms thereof, he or she would not have such an expectation for preventing/inhibiting the disease(s).  Additionally, the applicants have provided no direction for the claimed method to prevent or inhibit renal disease.  The specification demonstrates the ability of the probiotic strains to improve symptoms or complications associated with the diseases, for example, the measurement of improvement is seen when blood urea nitrogen (BUN) levels are decreased and thus the probiotic has an improving effect on the renal disease (0025, for example).   No long term results are provided showing the patients never acquire renal disease, as would be required to support the “inhibiting” claim.  While lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence, in light of the unpredictable nature of the art and the direction applicants present, provides additional weight to the lack of enablement in consideration of the Wands factors as a whole. Thus one of ordinary skill in the art would not have a reasonable expectation of successfully preventing gastrointestinal tract infections and urinary tract infections caused by the cited microbes by performing the claimed method.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, B. longum CLA8013 introduces new matter, which
is not described in the specification as originally filed.  Applicant’s specification teaches deposited strains B. longum CLA8013 but does not make mention of a biologically pure culture of the strain. Therefore, “…biologically pure culture” changes the scope of the claims and applicants invention for which no support is provided. 
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of the term “a treated product thereof” in claim 1 is vague and indefinite and the metes and bounds of what is encompassed by the term “a treated product thereof” cannot be determined. 
*It is noted that the previous Examiner rejected claim 14 for use of the term “a treated product thereof” which applicant has since amended; however claim 1 should also have been rejected and it is suggested applicants amend claim 1 accordingly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raheja et al. (Am. J. Physiol. Gastro. Liver Physiol., 2010, G395-G401).
Raheja teach a method of activating a transcellular ion transporter in the intestinal tract in a subject in need thereof comprising administering an agent comprising Lactobacillus culture supernatant. Raheja teach that diarrhea is caused by either decreased absorption or increased secretion of electrolytes and solutes in the intestine. The electroneutral absorption of the major electrolytes Na+ and Cl‾ occurs through Na+/H+ and Cl‾/OH‾ exchangers. Lactobacillus acidophilus (LA) was found to nd col.) and is the most critical transporter involved in NaCl absorption from the intestine (p. G400 discussion section, last parag.) and has been implicated in diarrheal disorders wherein mutations in DRA are associated with congenital chloridiarrhea, i.e.  watery diarrhea with extremely high chloride content due to lack of chloride absorption from the colon (p. G395, 2nd col., 1st full parag.). Lactobacillus are predominant in the gut microflora and are a common probiotic treatment for diarrheal disorders (G395, 2nd col., 2nd full parag).  Raheja treat both Caco-2 cells and mice with LA and find a significant increase in Cl‾/OH‾ exchanger activity and increased DRA levels in the colonic regions, therefor activating a transcellular ion transporter wherein the transporter is a chloride channel (abstract, p. G396, Cl/OH exchange activity section and in vivo studies section, Fig. 1-6, p. G398-G400). LA upregulates Cl‾/OH‾ exchanger activity via posttranslational and transcriptional mechanisms (p. G399-400 Discussion section).  Claim 13 is taken to be an inherent function of administering the bacterium which activate a transcellular ion transporter. 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borthakur et al. (J. Nutrit., 2008, p. 1355-1359).
Botharkur teach a method of activating a transcellular ion transporter in the intestinal tract in a subject in need thereof comprising administering an agent Lactobacillus or its conditioned culture medium. Bothakur teach that probiotics have been used to treat diarrhea caused by either decreased absorption or increased secretion of electrolytes and solutes in the intestine (abstract). Probiotics are effective treatments in IBS, inflammatory bowel disease, pouchitis, and other diarrheas (introduction, p. 2, 1st full parag.). The electroneutral absorption of the major electrolytes Na+ and Cl‾ occurs through Na+/H+ and Cl‾/OH‾ exchangers and thus have a role in transport and maintenance of Cl‾ concentrations (p. 2, 1st full parag, p. 5, Discussion section).  The treatment of Caco cells with Lactobacillus acidophilus (LA) was found to increase the Cl‾/OH‾ exchanger activity via levels of the apical anion exchanger SLC26A3 (DRA). Borthakur treat Caco-2 cells with LA and find a significant increase (50%) in Cl‾/OH‾ exchanger activity (p. 3-4, Results section, Discussion section), increased surface expression of DRA and increase Cl absorption (abstract, p. 3, treatment of cells section, p. 6, whole page), therefore activating a transcellular ion transporter wherein the transporter is a chloride channel (abstract, p. G396, Cl/OH exchange activity section and in vivo studies section, Fig. 1-6, p. G398-G400). LA upregulates Cl‾/OH‾ exchanger activity via posttranslational and transcriptional mechanisms (p. G399-400 Discussion section). Claim 13 is taken to be an inherent function of administering the bacterium which activate a transcellular ion transporter. 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar et al (AM. J. Phys. Cell. Physiol, C1084-C1092, 2014) supported by Lomasney et al. (Am. J. Phys. Gastroin. Liver physiol, p.g241-G247, 2014).

Kumar teaches diarrhea is caused by either decreased absorption or increased secretion of electrolytes and solutes in the intestine and that the major mechanism of electroneutral absorption of electrolytes Na+ and Cl‾ in the human ileum and colon occurs through Na+/H+ and Cl‾/OH‾ exchangers (p. C1084, 1st full parag., Discussion section p. C1089). The gene slc26a3 is linked to congenital Cl‾ diarrhea, encodes the protein product DRA that mediates Cl‾/HCO3‾ exchanged and thus intestinal Cl‾ absorption (p. C1089, Discussion section). DRA is the major apical ion exchanger implicated in NaCl absorption in the intestine and its disturbance plays a role in diarrheal disorders including congenital Cl‾ diarrhea characterized high fecal chloride content due to lack of chloride absorption from the colon, metabolic alkalosis, and impaired Cl‾/HCO3‾ exchange (p. C1084, 2nd col.).  Probiotics including Lactobacillus and Bifidobacterium infantis are effective in the intestinal epithelia including decreasing Cl‾ secretion (p. C1084, 2nd col.last parag.).  Kumar treat Caco-2 cells and mice with Bifidobacterium sp. (natural inhabitants of the human colon) and find that B. infantis, B. breve, and B. bifidum increases DRA expression and promoter activity, increases 3‾ activity and increased DRA mRNA and protein in the mouse colon, therefore having therapeutic implications in diarrhea (p.1084-C.1085 1st parag, Materials and methods section, Bifidobacterium culture section and Assessment of Cl/HCO section, Results section p. C1085-1089, Fig. 1-6). Thus, Bifidobacterium is used for activating a transcellular ion transporter wherein the transporter is a chloride channel. Claim 13 is taken to be an inherent function of administering the bacterium which activate a transcellular ion transporter. 

Kumar teaches B. infantis, however B. infantis is known in the art as B. longum sp. infantis. See Lomasney who teach B. longum sp. infantis is a probiotic for treating gastrointestinal diseases including relieving symptoms of IBS (p. B241, 1st parag.). 

Although the specific strains of B. longum claimed, i.e. CLA8013 and MM-2, are not disclosed by the prior art , the strains taught by the cited art taken as a whole demonstrates a reasonable probability that Bifidobacterium longum strains are either identical or sufficiently similar to the claimed strains, that whatever differences exist are not patentably significant.  Particularly, absent clear evidence that the B. longum sp. infantis of the cited prior art does not possess a critical characteristic that is possessed by the claimed strains.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since they are disclosed to be used for the same purpose, i.e. activation of a transcellular ion transporter. Consequently, the claimed strain appears to be 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to activate an transcellular ion transporter, and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, the processes for activation of a transcellular ion transporter whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Applicants have not met that on the record.

14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guida et al. (Nutr. Metab., Cardiov. Dis., p. 1043-1049, 2014).
Guida teach a method for treating renal disease in a subject in need thereof comprising administering L. gasseri and B. longum to chronic kidney disease (CKD) patients, wherein the administration to said CKD patients lowers p-cresol concentrations. P-cresol is predicative of progression to end-stage renal disease in CKD patients. Guida teaches CKD patients have marked alterations in the gut microbiome causing gastrointestinal dysfunction leading to production of toxic compounds including phenols, indoles and amines, a decreased quality of life, malnutrition, anorexia and systemic complications.  The toxic buildup of p-cresol and its metabolite p-cresylsulfate had been shown in CKD patients to cause cardiovascular risks and mortality (p. 1043-p.1044, 1st col.).  Because of the alterations in the gut microbiome in CKD patients, the administration of probiotics including Bifidobacterium and Lactobacillus is used to repopulate the gut (p.1044). CKD patients are administered L. gasseri and B. longum (p.1044, Subjects and Study design section, p. 1045, Treatment schedule section) and total p-cresol concentrations were significantly decreased (Fig. 1, p. 1046, whole page). CKD patients are reported to have lower normal microbiome bacteria, specifically Bifidobacterium and Lactobacillus which are not able to convert aromatic amino acids into p-cresol and may be replaced by p-cresol producing bacteria of the dysbiotic microflora. The probiotic strains lower generation and absorption of p-cresol as well as uremic toxins (p. 1047, Discussion section, Table 2). 
B. longum claimed, i.e. CLA8013 and MM-2, are not disclosed by the prior art , the strains taught by the cited art taken as a whole demonstrates a reasonable probability that Bifidobacterium longum strains are either identical or sufficiently similar to the claimed strains, that whatever differences exist are not patentably significant.  Particularly, absent clear evidence that the B. longum of the cited prior art does not possess a critical characteristic that is possessed by the claimed strains.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since they are disclosed to be used for the same purpose, i.e. inhibiting renal disease. Consequently, the claimed strain appears to be anticipated by the reference.  In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and inhibiting renal disease). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, .
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ranganathan et al. (Adv. Ther., p. 634-647, 2010).
Ranganathan teach a method for treating renal disease in a subject in need thereof comprising administering Lactobacillus and B. longum to chronic kidney disease (CKD) patients, wherein the administration to said CKD patients lowers BUN, creatinine and uric acid levels as well as increased quality of life (introduction, p. 640, Study product section, p. 641, Results section, Table 2). Ranganathan teaches that probiotic administration to CKD patients extends renoprotection via intraintestinal extraction of toxic waste solutes (introduction, p. 635, last parag.-p.636, whole page).  Bifidobacterium strains are used in kidney failure patients to remove phenol, indole and aromatic metabolic uremic toxins (p. 637, 2nd col, 1st parag.).  
Although the specific strains of B. longum claimed, i.e. CLA8013 and MM-2, are not disclosed by the prior art , the strains taught by the cited art taken as a whole demonstrates a reasonable probability that Bifidobacterium longum strains are either B. longum KB31 of the cited prior art does not possess a critical characteristic that is possessed by the claimed strains.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since they are disclosed to be used for the same purpose, i.e. inhibiting renal disease. Consequently, the claimed strain appears to be anticipated by the reference.  In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and inhibiting renal disease). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to inhibit renal disease and complications associated with it, and 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632